Citation Nr: 0300064	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  01-01 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for ulnar nerve 
entrapment of the right elbow, rated as noncompensably 
disabling prior to August 30, 2001, and 10 percent 
disabling from August 30, 2001. 

2.  Entitlement to an increased rating for status post 
right carpal tunnel release, rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1985 to 
June 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied a rating in 
excess of 10 percent for the veteran's service-connected 
ulnar nerve entrapment of the right elbow, status post 
carpal tunnel release.  The veteran entered notice of 
disagreement with this decision in July 2000; the RO 
issued a statement of the case in July 2000; and the 
veteran entered a substantive appeal, on a VA Form 9, 
which was received in January 2001. 

From 1993, the veteran's ulnar nerve entrapment of the 
right elbow and status post carpal tunnel release were 
rated as a single disability, with a 10 percent rating 
assigned (except for a period of temporary total rating 
for carpal tunnel release).  In a July 2001 rating 
decision during the appeal, the RO separated the 
disabilities, and assigned separate ratings: 
noncompensable rating for ulnar nerve entrapment of the 
right elbow; and a 10 percent rating for status post right 
carpal tunnel release.  A July 2002 rating decision during 
the appeal granted a 10 percent rating for the veteran's 
ulnar nerve entrapment of the right elbow, effective from 
August 30, 2001.  



FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal 
decided herein has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the 
increased rating claims addressed in this decision, 
obtained all relevant evidence designated by the 
appellant, and provided VA medical examinations in order 
to assist in substantiating the claims for VA compensation 
benefits.

2.  The veteran's service-connected ulnar nerve entrapment 
of the right elbow is primarily manifested by disability 
that, even with considerations of tenderness, flare-ups, 
weakness, and painful motion on use, more nearly 
approximates mild incomplete paralysis of the right ulnar 
nerve.  

3.  The veteran's service-connected status post carpal 
tunnel release is primarily manifested by not more than 
mild incomplete paralysis of the right median nerve.  


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the 
veteran's favor, the schedular criteria for a 10 percent 
rating for service-connected ulnar nerve entrapment of the 
right elbow have been met for the period prior to August 
30, 2001.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.40-4.46, 4.124a, 
Diagnostic Code 8516 (2002).   

2.  The schedular criteria for a schedular rating in 
excess of 10 percent for service-connected ulnar nerve 
entrapment of the right elbow have not been met for the 
period from August 30, 2001.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.20, 4.40-4.46, 4.124a, Diagnostic Code 
8516 (2002).   

3.  The schedular criteria for a schedular rating in 
excess of 10 percent for service-connected status post 
right carpal tunnel release have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.40-
4.46, 4.124a, Diagnostic Code 8515 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now requires VA to assist 
a claimant in developing all facts pertinent to a claim 
for VA benefits, including a medical opinion and notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary 
to substantiate the claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  

In the rating decisions, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish an 
increased rating for service-connected ulnar nerve 
entrapment of the right elbow and status post right carpal 
tunnel release.  In a March 2002 letter, the RO advised 
the veteran of the Veterans Claims Assistance Act of 2000, 
and specifically advised the veteran to identify medical 
records, employment records, and records from Federal 
agencies, that a VA examination was being provided by VA, 
and of the need to appear for the examination; the RO sent 
a VA Form 21-4142 for the veteran to complete, and advised 
the veteran to complete that form.  The Board finds that 
the RO has obtained, or made reasonable efforts to obtain, 
all records or other evidence that might be relevant to 
the appellant's claims, and the appellant has not 
identified any additional records or other evidence that 
has not been obtained.  The veteran was afforded various 
VA compensation examinations in April 2000, April 2001, 
and April 2002.  VA specifically advised the veteran that 
it was requesting the VA examinations to assist in 
development of the claims, and advised the veteran to 
appear for the examinations.  Thus, the veteran has been 
advised which portion of evidence is to be provided by her 
and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  Accordingly, no further 
notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations. 

II.  Factual Background

The medical evidence of record includes an April 2000 VA 
examination report that reflects the veteran's complaints 
of pain, numbness, and muscle spasm with use of the right 
arm, inability to lift heavy things, and that she dropped 
things easily.  The diagnosis was ulnar nerve damage on 
the right.  An April 2000 private neurological examination 
report from Lincoln Neurology reflects the veteran's 
reported complaints of right elbow pain, dropping things, 
soreness with lifting more than 20 pounds, and occasional 
pins and needles sensations in the right hand.  This 
examination reflects clinical findings of normal motor 
abilities, slightly decreased sensation on the right hand, 
and full ranges of motion of the right elbow and forearm, 
with no findings of ulnar neuropathy or residual from 
carpal tunnel surgery.

A January 2001 private examination report from the Lincoln 
Orthopedic Center reflects the veteran's complaints of 
intermittently painful right elbow that had become 
increasingly troublesome over the previous year, a numb, 
tingling sensation in the hand and fingers, and an aching 
sensation down in the forearm.  Clinical findings included 
tenderness to palpation over the right ulnar nerve and at 
the right elbow, with the diagnosis of likely tardy ulnar 
nerve palsy, or possibly a non-specific tendinitis or 
localized post-traumatic myofascial pain syndrome.

An April 2001 VA examination report reflects the veteran's 
complaints of increased right hand sensitivity, constant 
throbbing pain over the right elbow, a sharp pain that 
occurs with movement, stress with lifting and any kind of 
extra activity, complaints of decreased strength, 
complaints of dropping things, and stiffness.  She 
reported treatment with ibuprofen two or three times a day 
during flare-ups that occurred every two to three weeks.  
Clinical findings included slightly decreased muscle 
strength and 4/5 grip strength on the right.  Neurological 
examination revealed no decrease in sensation over the 
right hand, slightly diminished grip strength to the right 
hand, and no focal neurosensory deficit. 

At a personal hearing in March 2001 the veteran testified 
that she experienced a sharp pain that went from inside 
her right elbow to her right wrist, that was in proportion 
to the amount of use or lifting she did; she experienced 
right elbow pain after activities such as mowing the lawn 
and heavy lifting; she infrequently got a numbing 
sensation and "spasm" in her right hand; and she was not 
undergoing any treatment, but was self-medicating with 
Motrin.  The veteran also testified that she was fully 
employed at a job that did not require a lot of manual 
work, and a carpal tunnel release to her right hand had 
been performed in 1993. 

At the April 2002 VA examination, the veteran complained 
of slowly worsening and progressive and daily pain and 
cramping in her right elbow, including pain with repeated 
use that worsened with use, and that she experienced 
flare-ups that included right elbow pain.  The clinical 
evidence at an April 2002 VA orthopedic and peripheral 
nerves examination reflects that the veteran's service-
connected ulnar nerve entrapment of the right elbow, 
status post carpal tunnel release, is manifested by 
flexion of the right elbow to 135 degrees, extension to 0 
degrees, pronation from 0 to 80 degrees, and supination 
from 0 to 85 degrees, with motion limited by mild-to-
moderate discomfort, mild fatigue, mild weakness, 
tenderness to palpation over the medial epicondyle, 
slightly weakened grasp, and a slight decrease in 
sensation to light touch, but no muscle wasting, atrophy, 
soft tissue swelling, discoloration, or effusion. 

III. Increased Ratings

The veteran filed a claim for increased rating for ulnar 
nerve entrapment of the right elbow, status post carpal 
tunnel release, in March 2000.  She contends that her 
ulnar nerve entrapment of the right elbow and status post 
carpal tunnel release "bothers" her, "hinders activity," 
was "getting worse," and includes "a great deal of pain."  
Through her representative, she contends that she has 
presented testimony that would support increased ratings.  

Disability ratings are determined by evaluating the extent 
to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities (rating 
schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.  If two ratings are potentially applicable, the 
higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making a disability 
rating.  38 C.F.R. § 4.1.  The current level of 
disability, however, is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

As indicated above, from 1993, the veteran's ulnar nerve 
entrapment of the right elbow and status post carpal 
tunnel release were rated as a single disability, with a 
10 percent rating assigned (except for a period of 
temporary total rating for carpal tunnel release).  In the 
July 2001 rating decision during the appeal, the RO 
separated the disabilities, and assigned separate ratings: 
a noncompensable rating for ulnar nerve entrapment of the 
right elbow; and a 10 percent rating for status post right 
carpal tunnel release.  A July 2002 rating decision during 
the appeal granted a 10 percent rating for the veteran's 
ulnar nerve entrapment of the right elbow, effective from 
August 30, 2001.  

As service connection is in effect for two separate 
disabilities, the same symptomatology may not be 
considered in rating both the ulnar nerve entrapment 
disability and the status post right carpal tunnel release 
disability.  To do so would violate the rule against 
pyramiding, which provides that the evaluation of the same 
disability or manifestation under various diagnoses is to 
be avoided.  38 C.F.R. § 4.14.  

A. Right Elbow Ulnar Nerve Entrapment

Diagnostic Code 8516 provides that for complete paralysis 
of the ulnar nerve on the major side, with the "griffin 
claw" deformity, due to flexor contraction of the ring and 
little fingers, with very marked atrophy in the dorsal 
interspace and thenar and hypothenar eminencies; with loss 
of extension of the ring and little fingers, and inability 
to spread the fingers (or reverse), inability to adduct 
the thumb; and weakened flexion of the wrist, a 60 percent 
rating is appropriate.  For severe incomplete paralysis of 
the ulnar nerve on the major side, a 40 percent rating is 
appropriate; for moderate incomplete paralysis of the 
ulnar nerve on the major side, a 30 percent rating is 
appropriate; and for mild incomplete paralysis of the 
ulnar nerve on the major side, a 10 percent rating is 
appropriate.  38 C.F.R. § 4.124a.  

After a review of the evidence, the Board finds that the 
veteran's service-connected ulnar nerve entrapment of the 
right elbow is primarily manifested by disability that is 
not more than mild incomplete paralysis of the right ulnar 
nerve as contemplated by Diagnostic Code 8516.  The 
clinical findings demonstrate only mild, infrequent, and 
intermittent neurologic signs regarding the ulnar nerve, 
only slightly decreased muscle strength, and only mild-to-
moderate discomfort, mild fatigue and mild weakness upon 
use of the right elbow, with tenderness to palpation.  

In addition to the clinical findings, the Board has 
considered the veteran's reports of soreness and pain with 
use of the right elbow.  The Board has specifically 
considered the veteran's reported symptoms and hearing 
testimony to the effect that her right ulnar nerve 
entrapment disability manifests symptoms that include pain 
with movement on use and soreness.  Even with 
considerations of tenderness, flare-ups, weakness, and 
painful motion of the right elbow on use, however, the 
evidence still does not demonstrate disability that more 
nearly approximates moderate incomplete paralysis of the 
ulnar nerve on the major side.  The veteran's report of 
right elbow pain, including reported flare-ups and 
soreness following activity, is associated with activity 
such as mowing the lawn or heavy lifting and occurs every 
two to three weeks.  

At the time the veteran filed her claim for increase in 
March 2000, she reported that her symptoms had increased 
in severity.  While the April 2000 private neurologic 
examination diagnosed no ulnar neuropathy, at the April 
2000 VA examination the veteran reported stiffness and 
pain with use of the right arm, and a diagnosis of ulnar 
nerve damage on the right was made.  A January 2001 
private examination reflects diagnoses that included 
possible tardy ulnar nerve palsy; this was based on a 
history of increased symptoms for the year prior to this 
examination.  This evidence demonstrates right ulnar nerve 
and right elbow symptomatology to manifest mild incomplete 
paralysis of the right ulnar nerve as contemplated by a 10 
percent rating under Diagnostic Code 8516 in the period 
well before August 30, 2001.  For these reasons, the Board 
finds that, with the resolution of reasonable doubt in the 
veteran's favor, the schedular criteria for a 10 percent 
rating for service-connected ulnar nerve entrapment of the 
right elbow have been met for the period prior to August 
30, 2001.  For the period from August 30, 2001, however, 
as the analysis above demonstrates, the schedular criteria 
for a rating in excess of 10 percent for service-connected 
ulnar nerve entrapment of the right elbow have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.20, 4.40-4.46, 4.124a, 
Diagnostic Code 8516.   

B.  Status Post Right Carpal Tunnel Release

Diagnostic Code 8515 provides that for mild incomplete 
paralysis of the median nerve, a 10 percent rating is 
appropriate; for moderate incomplete paralysis of the 
major hand, a 30 percent rating is warranted.  38 C.F.R. 
§ 4.124a.

After a review of the evidence, the Board finds that the 
veteran's service-connected status post right carpal 
tunnel release is primarily manifested by not more than 
mild incomplete paralysis of the right median nerve.  The 
clinical findings demonstrate only slightly decreased 
sensation in the right hand, slightly decreased muscle 
strength and hand or grip strength in the right hand, with 
tenderness of the median aspect of the forearm to 
palpation.  This is consistent with mild incomplete 
paralysis of the right median nerve, and is consistent 
with the veteran's testimony and reported complaints of 
occasional numbness and tingling sensation in the right 
hand and fingers. 

In addition to the clinical findings, the Board has 
specifically considered the veteran's reported symptoms 
and hearing testimony to the effect that her status post 
right carpal tunnel release disability manifests symptoms 
that include decreased strength, numbness and tingling, 
and inability to hold things of significant weight.  Even 
with these considerations, the Board finds that the 
composite disability picture in this veteran's case 
reflects disability that does not more nearly approximate 
moderate incomplete paralysis of the median nerve on the 
major side.  For these reasons, the Board finds that the 
schedular criteria for a rating in excess of 10 percent 
for service-connected status post right carpal tunnel 
release have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 
4.40-4.46, 4.124a, Diagnostic Code 8515.   

IV.  Additional Rating Considerations

The Board has considered all other potentially applicable 
diagnostic codes, but finds that higher ratings are not 
warranted under any other diagnostic code.  The evidence 
demonstrates that the veteran has nearly full ranges of 
motion of the right elbow and forearm upon clinical 
testing, with only mild-to-moderate limitations due to 
painful motion.  Even with considerations of additional 
limitation due to pain and weakness of the right elbow or 
forearm, including during flare-ups, the evidence does not 
demonstrate that the veteran's service-connected ulnar 
nerve entrapment of the right elbow manifests limitation 
of flexion that more nearly approximates limitation to 70 
degrees in flexion, limitation to 90 degrees in extension, 
or limitation of the hand fixed in full pronation so as to 
warrant a higher rating.  38 C.F.R. § 4.71a.  Such painful 
motion the veteran reported and experiences, especially 
with flare-ups and heavy lifting, may be considered 
limited motion only from the point that pain actually sets 
in; functional loss due to pain is to be rated at the same 
level as the functional loss where motion is impeded.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); 
VAOPGCPREC 9-98.  

In exceptional cases where schedular ratings are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A 
finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected ulnar nerve entrapment of the right 
elbow or status post right carpal tunnel release has 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating such disabilities.  The evidence 
reflects very minimal interference with the veteran's 
employment, which does not require any significant lifting 
or manual labor, and has not required any hospitalization 
or even medical treatment since a carpal tunnel release in 
1993.  The schedular rating criteria specifically 
contemplate the veteran's symptoms and impairment, 
including pain with use, limitation of motion, and 
neurologic symptoms analogous to mild incomplete paralysis 
of the right ulnar nerve and right median nerve.  Under 
these circumstances, in the absence of factors suggestive 
of an unusual disability picture, further development in 
keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  




ORDER

For the period prior to August 30, 2001, a 10 percent 
rating for service-connected ulnar nerve entrapment of the 
right elbow is granted, subject to the criteria governing 
the payment of monetary awards.  

An appeal for a rating in excess of 10 percent for 
service-connected ulnar nerve entrapment of the right 
elbow is denied.    

An appeal for a rating in excess of 10 percent for 
service-connected status post right carpal tunnel release 
is denied. 


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

